GeoVax Labs, Inc. 1900 Lake Park Drive Suite 380 Smyrna, Georgia 30080 (678) 384-7220 September 6, 2017 United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-3628 Attention: John Reynolds RE:GeoVax Labs, Inc. Request to Withdraw Registration Statement on Form S-1 File No. 333-218350 Ladies and Gentlemen: On behalf of GeoVax Labs, Inc. (the “Company”) and pursuant to Rule 477 of the SecuritiesAct of 1933 as amended (the “Securities Act”), the Company hereby respectfully requests the withdrawal of the entire Registration Statement on FormS-1 (File No. 333-218350), together with all amendments thereto (collectively, the “Registration Statement”). The Registration Statement was initially filed with the Securities and Exchange Commission (the “Commission”) on May31, 2017 and amended on July13, 2017. It has not been declared effective. Due to the time that has elapsed since the Registration Statement was first filed, the time and expense required to further address the Commission’s outstanding comments, and the time and expense required to update the Registration Statement generally, and after consultation with the prospective selling stockholders, the Company has determined not to conduct the offering of securities contemplated in the Registration Statement at this time. The Company requests that the Commission consent to this application pursuant to Rule477(a) under the Securities Act. The Company confirms that no securities have been or will be issued or sold pursuant to the Registration Statement or the prospectus contained therein. Accordingly the Company hereby respectfully requests that the Commission issue a written order granting the withdrawal of the Registration Statement. Please fax a copy of the order to the Company’s legal counsel, T. Clark Fitzgerald III, Esq. of Womble Carlyle Sandridge & Rice, LLP at (404) 870-4869. United States Securities and Exchange Commission September 6, 2017 The Company also hereby respectfully requests that in accordance with Rule457(p) of the Securities Act, all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the account of the Company for future use. As required by Rule477(c) of the Securities Act, the Company states that it may undertake a subsequent private offering in reliance on Rule155(c). If you have any questions regarding this application for withdrawal, please contact T.ClarkFitzgeraldIII, Esq. of Womble Carlyle Sandridge & Rice, LLP at (404) 879-2455. Sincerely, GEOVAX LABS, INC. /s/ Mark W. Reynolds Mark W. Reynolds Chief Financial Officer cc: Robert T. McNally, Ph.D. T. Clark Fitzgerald III, Esq.
